Exhibit 10.1
 
FORBEARANCE
TO
LOAN AND SECURITY AGREEMENT


This FORBEARANCE to Loan and Security Agreement (this “Agreement”) is entered
into this ____ day of August 2013, by and between Silicon Valley Bank (“Bank”)
and DecisionPoint Systems, Inc., a Delaware corporation (“DSI”), DecisionPoint
Systems International, Inc., a Delaware corporation (“DSII”), DecisionPoint
Systems Group, Inc., a Delaware corporation (“DSG”), DecisionPoint Systems CA,
Inc., a California corporation (“DSCA”), DecisionPoint Systems CT, Inc., a
Connecticut corporation (“DSCT”) and CMAC, Inc., a Georgia corporation (“CMAC”
and together with DSI, DSII, DSG, DSCA and DSCT, jointly and severally, the
“Borrower”) whose address is 8697 Research, Irvine, CA  92618.


Recitals
 
A.           Bank and Borrower have entered into that certain Loan and Security
Agreement dated as of December 15, 2006 (as the same may from time to time be
amended, modified, supplemented or restated, the “Loan Agreement”).  Bank has
extended credit to Borrower for the purposes permitted in the Loan Agreement.
 
B.           Borrower acknowledges that Borrower is currently in default of the
Loan Agreement for failing to comply with the Tangible Net Worth Financial
Covenant set forth in Section 6.9(b) of the Loan Agreement for the compliance
periods ending May 31, 2013 and June 30, 2013 and each such failure to comply
constitutes an Event of Default (the “Existing Defaults”). Borrower has advised
Bank that Borrower anticipates failing to comply with the Tangible Net Worth
Financial Covenant set forth in Section 6.9(b) of the Loan Agreement for the
compliance period ending July 31, 2013, and such failure to comply will
constitute an Event of Default (the “Anticipated Default”).
 
C.           Borrower has requested that Bank forbear from exercising its rights
and remedies against Borrower during the Forbearance Period (as defined in
Section 2.1 below).  Although Bank is under no obligation to do so, Bank is
willing to forbear from exercising its rights and remedies against Borrower
through the Forbearance Period on the terms and conditions set forth in this
Agreement, so long as Borrower complies with the terms, covenants and conditions
set forth in this Agreement.
 
Agreement
 
Now, Therefore, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:
 
1. Definitions.  Capitalized terms used but not defined in this Agreement shall
have the meanings given to them in the Loan Agreement.
 
2. Forbearance.
 
2.1 Forbearance Period.  Subject to all the terms and conditions set forth
herein, Bank shall forbear from filing any legal action or instituting or
enforcing any rights and remedies it may have against Borrower from the
Forbearance Effective Date (as defined in Section 10) until the date (the
“Forbearance Termination Date”) which is the earliest to occur of:  (a) August
28, 2013, (b) the failure after the date hereof of Borrower to comply with any
of the terms or undertakings of this Agreement, (c) the occurrence after the
date hereof of any Event of Default (other than the Existing Defaults and the
Anticipated Default) or (d) the date that Borrower joins in, assists,
cooperates, or participates as an adverse party or adverse witness in any suit
or other proceeding against Bank relating to the Obligations in connection with
or related to any of the transactions contemplated by any of the other Loan
Documents.  Except as expressly provided herein, this Agreement does not
constitute a waiver or release by Bank of any Obligations or of the Existing
Defaults or of the Anticipated Default (if such Anticipated Default does occur)
or any other present or future Event of Default whether or not known to
Bank.  If Borrower does not comply with the terms of this Agreement, Bank shall
have no further obligations under this Agreement and shall be permitted to
exercise at such time any rights and remedies against Borrower as it deems
appropriate in its sole and absolute discretion.  Borrower understands that Bank
has made no commitment and is under no obligation whatsoever to grant any
additional extensions of time at the end of the Forbearance Period.  The time
period between the Forbearance Effective Date and the Forbearance Termination
Date is referred to herein as the “Forbearance Period.”
 
 
 
1

--------------------------------------------------------------------------------

 
 
2.2 Forbearance Terms. Repayment and performance of all Obligations of Borrower
to Bank under the Loan Agreement and this Agreement shall be secured by the
Collateral.
 
3. Limitation of Forbearance.
 
3.1 This Agreement is effective for the purposes set forth herein and shall be
limited precisely as written and shall not be deemed to (a) be a consent to any
amendment, waiver or modification of any other term or condition of any Loan
Document, or (b) otherwise prejudice any right or remedy which Bank may now have
or may have in the future under or in connection with any Loan Document.
 
3.2 This Agreement shall be construed in connection with and as part of the Loan
Documents, and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents are hereby ratified and confirmed and
shall remain in full force and effect.
 
4. Acknowledgment; Consent.
 
4.1 Reserve.  Borrower acknowledges and agrees that notwithstanding anything to
the contrary in the Loan Agreement, during the Forbearance Period, one hundred
percent (100%) of the outstanding Obligations of the Term Loan and Term Loan II
shall be reserved against the lesser of the Maximum Dollar Amount or the
Borrowing Base.
 
4.2 Apex.  Borrower has advised Bank that DSI anticipates receiving up to
$5,000,000 of cash proceeds from the issuance of equity securities of DSI by
_____________, 2013 (the “Equity Financing Transaction”).  Bank hereby
acknowledges and agrees that, provided no Event of Default has occurred and is
continuing (other than the Existing Defaults and the Anticipated Default), DSI
may transfer up to ten percent (10%) of any net cash proceeds that DSI receives
from any equity financing transaction prior to _________________, 2013 to DSI’s
Canadian subsidiary, Apex.
 
4.3 Limited Waiver Regarding Existing Defaults and Anticipated
Default.  Provided that Borrower receives at least $1,500,000 gross cash
proceeds from the Equity Financing Transaction by the Forbearance Termination
Date and evidence of the same is provided to Bank, such evidence to be
satisfactory to Bank in its good faith business judgment, on or about such date,
Bank and Borrower agree that the Existing Defaults and the Anticipated Default
(if the Anticipated Default does occur) will be deemed waived as of such
date.  It is understood by the parties hereto, however, that such waiver, if it
does occur, will not constitute a waiver of any other provision or term of the
Loan Agreement or any related document, nor an agreement to waive in the future
this covenant or any other provision or term of the Loan Agreement or any
related document.
 
4.4 Agreement Regarding Tangible Net Worth Financial Covenant.  Bank and
Borrower agree that the net cash proceeds received by Borrower from the Equity
Financing Transaction during the Forbearance Period will not be included in
subclause (i) of the calculation of the Tangible Net Worth Financial
Covenant.  Bank and Borrower further agree that any non-cash warrant liability
of Borrower arising as a result of warrants issued as part of the Equity
Financing Transaction will not be included in the calculation of the Tangible
Net Worth Financial Covenant.
 
5. Representations and Warranties.  Borrower represents and warrants to Bank as
follows:
 
5.1 (a) the representations and warranties contained in the Loan Documents are
true, accurate and complete in all material respects as of the date hereof
(except to the extent such representations and warranties relate to an earlier
date, in which case they are true and correct as of such date), and (b) no Event
of Default other than the Existing Default has occurred and is continuing;
 
5.2 Borrower has the power and authority to execute and deliver this Agreement
and to perform its obligations under the Loan Agreement;
 
5.3 The organizational documents of Borrower delivered to Bank on the Effective
Date remain true, accurate and complete and have not been amended, supplemented
or restated and are and continue to be in full force and effect;
 
5.4 The execution and delivery by Borrower of this Agreement and the performance
by Borrower of its obligations under the Loan Agreement have been duly
authorized by all necessary action on the part of Borrower;
 
5.5 The execution and delivery by Borrower of this Agreement and the performance
by Borrower of its obligations under the Loan Agreement do not and will not
contravene (a) any law or regulation binding on or affecting Borrower, (b) any
contractual restriction with a Person binding on Borrower, (c) any order,
judgment or decree of any court or other governmental or public body or
authority, or subdivision thereof, binding on Borrower, or (d) the
organizational documents of Borrower;
 
5.6 The execution and delivery by Borrower of this Agreement and the performance
by Borrower of its obligations under the Loan Agreement do not require any
order, consent, approval, license, authorization or validation of, or filing,
recording or registration with, or exemption by any governmental or public body
or authority, or subdivision thereof, binding on either Borrower, except as
already has been obtained or made; and
 
5.7 This Agreement has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.
 
 
 
2

--------------------------------------------------------------------------------

 
 
6. Prior Agreement.  The Loan Documents are hereby ratified and reaffirmed and
shall remain in full force and effect.  This Agreement is not a novation and the
terms and conditions of this Agreement shall be in addition to and supplemental
to all terms and conditions set forth in the Loan Documents.  In the event of
any conflict or inconsistency between this Agreement and the terms of such
documents, the terms of this Agreement shall be controlling, but such document
shall not otherwise be affected or the rights therein impaired.  As of the date
hereof, the aggregate outstanding principal amount owing to Bank is
$___________________________.
 
7. Release by Borrower.
 
7.1 FOR GOOD AND VALUABLE CONSIDERATION, Borrower hereby forever relieves,
releases, and discharges Bank and its present or former employees, officers,
directors, agents, representatives, attorneys, and each of them, from any and
all claims, debts, liabilities, demands, obligations, promises, acts,
agreements, costs and expenses, actions and causes of action, of every type,
kind, nature, description or character whatsoever, whether known or unknown,
suspected or unsuspected, absolute or contingent, arising out of or in any
manner whatsoever connected with or related to facts, circumstances, issues,
controversies or claims existing or arising from the beginning of time through
and including the date of execution of this Agreement (collectively “Released
Claims”).  Without limiting the foregoing, the Released Claims shall include any
and all liabilities or claims arising out of or in any manner whatsoever
connected with or related to the Loan Documents, the Recitals hereto, any
instruments, agreements or documents executed in connection with any of the
foregoing or the origination, negotiation, administration, servicing and/or
enforcement of any of the foregoing.
 
7.2 In furtherance of this release, Borrower expressly acknowledges and waives
any and all rights under Section 1542 of the California Civil Code, which
provides as follows:
 
“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.” (Emphasis added.)


7.3 By entering into this release, Borrower recognizes that no facts or
representations are ever absolutely certain and it may hereafter discover facts
in addition to or different from those which it presently knows or believes to
be true, but that it is the intention of Borrower hereby to fully, finally and
forever settle and release all matters, disputes and differences, known or
unknown, suspected or unsuspected; accordingly, if Borrower should subsequently
discover that any fact that it relied upon in entering into this release was
untrue, or that any understanding of the facts was incorrect, Borrower shall not
be entitled to set aside this release by reason thereof, regardless of any claim
of mistake of fact or law or any other circumstances whatsoever.  Borrower
acknowledges that it is not relying upon and has not relied upon any
representation or statement made by Bank with respect to the facts underlying
this release or with regard to any of such party’s rights or asserted rights.
 
7.4 This release may be pleaded as a full and complete defense and/or as a
cross-complaint or counterclaim against any action, suit, or other proceeding
that may be instituted, prosecuted or attempted in breach of this
release.  Borrower acknowledges that the release contained herein constitutes a
material inducement to Bank to enter into this Agreement, and that Bank would
not have done so but for Bank’s expectation that such release is valid and
enforceable in all events.
 
7.5 Borrower hereby represents and warrants to Bank, and Bank is relying
thereon, as follows:
 
(a) Except as expressly stated in this Agreement, neither Bank nor any agent,
employee or representative of Bank has made any statement or representation to
Borrower regarding any fact relied upon by Borrower in entering into this
Agreement.
 
(b) Borrower has made such investigation of the facts pertaining to this
Agreement and all of the matters appertaining thereto, as it deems necessary.
 
(c) The terms of this Agreement are contractual and not a mere recital.
 
(d) This Agreement has been carefully read by Borrower, the contents hereof are
known and understood by Borrower, and this Agreement is signed freely, and
without duress, by Borrower.
 
(e) Borrower represents and warrants that it is the sole and lawful owner of all
right, title and interest in and to every claim and every other matter which it
releases herein, and that it has not heretofore assigned or transferred, or
purported to assign or transfer, to any person, firm or entity any claims or
other matters herein released.  Borrower shall indemnify Bank, defend and hold
it harmless from and against all claims based upon or arising in connection with
prior assignments or purported assignments or transfers of any claims or matters
released herein.
 
8. Integration.  This Agreement and the Loan Documents represent the entire
agreement about this subject matter and supersede prior negotiations or
agreements.  All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Agreement
and the Loan Documents merge into this Agreement and the Loan Documents
 
9. Counterparts.  This Agreement may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.
 
10. Conditions to Effectiveness.  The parties agree that the forbearance
obligations of Bank herein shall be effective upon the satisfaction of each of
the following conditions precedent, each in form and substance satisfactory to
Bank, on or prior to August _____, 2013, (the date of the satisfaction of such
conditions precedent referred to herein as the “Forbearance Effective Date”):
(a) the due execution and delivery to Bank of this Agreement by each party
hereto and (b) Borrower’s payment of a forbearance fee in the amount of $5,000
(which fee shall be fully earned by Bank upon the execution and delivery of this
Agreement by the parties hereto).
 
11. Miscellaneous.
 
11.1 This Agreement shall constitute a Loan Document under the Loan Agreement;
the failure to comply with the covenants contained herein shall constitute an
Event of Default under the Loan Agreement; and all obligations included in this
Agreement (including, without limitation, all obligations for the payment of
principal, interest, fees, and other amounts and expenses) shall constitute
obligations under the Loan Agreement and secured by the Collateral.
 
11.2           Each provision of this Agreement is severable from every other
provision in determining the enforceability of any provision.


12. Governing Law.  This Agreement and the rights and obligations of the parties
hereto shall be governed by and construed in accordance with the laws of the
State of California.
 
[Signature page follows.]
 
 
 
3

--------------------------------------------------------------------------------

 
In Witness Whereof, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first written above.




BANK
 
 
Silicon Valley Bank
 
 
By:   ________________________________________
                                                     
Name: _______________________________________
                                                       
Title:  _______________________________________                                                      
 
 
BORROWER
BORROWER
 
DecisionPoint Systems, Inc.
 
 


 
By: ________________________________________
 
Name: _______________________________________
 
Title: _______________________________________
 
 
 
DecisionPoint Systems International, Inc.
 
 


 
By: ________________________________________
 
Name: _______________________________________
 
Title: _______________________________________
 
                                                     
 
BORROWER
BORROWER
 
DecisionPoint Systems Group, Inc.
 
 


 
By: ________________________________________
 
Name: _______________________________________
 
Title: _______________________________________
 
                                                      
 
DecisionPoint Systems CA, Inc.
 
 
By: ________________________________________
 
Name: _______________________________________
 
Title: _______________________________________
 
BORROWER
BORROWER
 
DecisionPoint Systems CT, Inc.
 
 


 
By: ________________________________________
 
Name: _______________________________________
 
Title: _______________________________________
 
                                                  
 
CMAC, Inc.
 
By: ________________________________________
 
Name: _______________________________________
 
Title:
_______________________________________                                                     



 
 
 
4
